NOTICE OF ALLOWANCE 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 03/17/2021. Claims 1-8 are pending in the Application.

Continuity/ priority Information
The present Application 16219868, filed 12/13/2018 claims foreign priority to CHINA, 201711337419.6, filed 12/14/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
  
Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious, a reliable data transmission method as recited among other limitations in the independent Claim 1, 

upon receiving the SNACK and determining that the received SNACK includes missing sequence numbers, determining whether packet loss is caused by congestion or the link handoffs, when the packet loss is caused by the link handoffs, a minimum round- trip time (RTT) is set by the round-trip time that is observed now, and when the packet loss is caused by network congestion, the congestion window is reduced, and such that when the packet losses is caused by link handoffs, the congestion window is not reduced and throughput over the aeronautical network is increased; 
upon receiving a new acknowledgement, first, dynamically modifying parameters a and Wtar, setting a threshold value, a to estimate a number of packets cached by a router on a network, Wtar is a value of target window, and updating the congestion window; and 
performing, by a receiver computer device of the plurality of computer devices functioning as a second node on the aeronautical network, Raptor decoding to recover a lost packet, when the Raptor decoding cannot recover all of the source symbols, the reliability unit informs a sender to resend missing symbols to provide reliability, and the 
Consequently, Claims 1-8 are allowed over the prior arts. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 22, 2021
Allowability Notice 20210322
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov